Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reasons for Allowance

Applicant has amended the independent claim 1 over the prior art to include elements of: “determining at least one mechanical property of the 3D printing part as printed based on the data from the 3D printing device defining the at least one capability of the 3D printing device;” and “the soft-proof of the part comprising a depiction of characteristics of the part as the part appears as printed, and the at least one mechanical property of the 3D printing part as printed.” Claim 8 adds the elements of the soft-proof of the part depicting differences between a design of the part and the appearance of the part as printed. Independent claim 12 adds similar amendments of claim 8 to a non-transitory computer program product. Applicant’s arguments filed on 5/18/2022 are fully considered and are persuasive. The rejections of independent claims 1, 8 and 12 and subsequent dependent claims are withdrawn. 

The closest prior art that teaches portions of the instant application is as follows:

Tastl (US PG Pub. No. 2014/0036283), published on February 6, 2014 teaches a soft proof system that includes a display module and manager.  Paragraph 0020 states that the application is different from a typical system that does not reveal the tolerances associated with the production of the print product and target parameter (color) of the product. However, even if a tolerance showing a tolerance range associated with the target color of a print product teaches, as claimed in the instant application, that the “soft-proof of the part depicting differences between a design of the part and the appearance of the part as printed;” Tastl does not teach that the 3D printing device sends data defining at least one capability of the 3D printing device that affects an appearance of a part when printed.  Also, Tastl does not teach that differences between a design of the part and the appearance is based on the at least one capability of the 3D printing device. Tastl also does not teach showing these differences on an application programming interface. 

European Patent document Saigopal et al. (EP 2930694 A2) teaches the problem of: “Existing software solutions for previewing a 3D model (that is intended to be 3D printed) show the original 3D model without showing any differences that might occur due to the 3D printing process. No geometric differences are shown, and no simulation of the texture of the 3D printed object from the layered nature of the process is shown. Also, no realistic rendering of the material is shown. Typically, photos of example objects printed using specific 3D printers are available for reference, but no such photo may exist for the specific part the user intends to print.”  To remedy the problem above, Saigopal teaches on page 4, Par. 4 that: “The system evaluates process plans by rapidly analyzing the solid and simulating the layered manufacturing process to identify expected deviations from the intended design. Parameters for the simulation may be tuned based on process and printer specific values. The result of the simulation provides interactive visual feedback that highlights regions that are expected to deviate from design intent, either in appearance or in structural integrity.”  This paragraph teaches the closest elements of the instant application; however, it does not teach “retrieving data from the 3D printing device defining at least one capability of the 3D printing device that affects an appearance of a part when printed…” [Emphasis added by Examiner] And Saigopal also does not teach “…an application programming interface (API) to provide data defining generation of a soft-proof of the part based on the at least one capability of the 3D printing device, the soft-proof of the part depicting differences between a design of the part and the appearance of the part as printed.” …” [Emphasis added by Examiner]
	No other prior art could be found that teaches the elements of the instant application independent claims and the associated dependent claims that could be combined with either Tastl or Saigopal for an obviousness type rejection.  It is for these reasons that the applicant’s invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116